Case 9:20-md-02924-RLR Document 2443 Entered on FLSD Docket 12/14/2020 Page 1 of 2


  December 10 2020
  Daniel Laplan te                                      % ho .gn %.
                                                                  tt
  P @O . Box 43
  Norfolk , MA 02056
                                                          FILED BY Tn4           D.C,
  Re: Zantec Settlèment
  Office of the Clerk of Court                                 2E2 1h 2222
  Paul G. Roqers Federal Building & Courthouse                 ANGELA E,NOBLE
  7O1 Clematis Street                                         CLERK i
                                                                    lS DIS' CI
  West Palm Beach , FL 33401                                  s.o.oF/Lâ.-w.Rs.


  Dear Sir :
  I am writing th is letter in order to obtain information .
  My first question is, has there been a settlement in the Zantec
  medication litigationî If there has been , is there a claim
  process and related forms.
  Please send me whatever information you can .
  Thank you for your time in this matter .
  Sincerely ,
,                                     n-                                                                                                 '
                            jr.                     .                        .     .    . 2.          .      ..              .' .
       Case 9:20-md-02924-RLR Document 2443 Entered on FLSD Docket 12/14/2020 Page 2 of
                                                                                     8 2
    Danzel Lap.lante                                                                           .
                                                                                               4            .,
    P . o . Bo
             'x 4 3                                               BO STO N'M-.'G'
                                                                                X .;O:&.2
                                                                                .       '  l. +, ,c
                                                                                                 .
                                                                                                        %                            '

                                                                            . ..$. . .  .
                                                                                        . .
                                                                                          , .. .D. .z..
                                                                                                        ..w (-(
                                                                                                             .           ,
    N or fo lk , MA 02 O56
                                                                                          u''1'''bY b;.,j'
                                                                                                f x  w.
                                                                                                      j I
                                                                                  ''                             .
                                                                     o oa
                                                                        ,
                                                                          *
                                                               9 DEC o)'.b' ;.w'!'s'-'
                                                                                 ..
                                                                                    '
                                                                                                             -
                                                                        .=        .                                  . lx     u
                                                                                                                     x
                                                                                                                              s > 'kx
                                                                                                                              %x '
                                                                                                                              b
                                                                                                                              k.x1
                                                                                                                                 1
                                                                                                                                 .v.
                                                                                                                                   . ..'




                                           Office of the Clerk of Court
                                           Federal Building and Courthouse
                                           7O1 Clematis Street
                                           West Palm Beach , FL 33401




                                  r


                       xA
                  .X

             A'
